Jones, J.
The visne ought to be of all the vills in the hundred.
Rolls insisted on Procton and Clifton's case.
Doderidge, J.
There the court had power.
Jones, J. The county of Coventry cannot, any more than a city extend to other vills. This case was so adjudged in H. 5.
Rolls. There is no difference between 5 Jac. where in an action brought in Lanc. the venire was de vicineto as here. [He asked the attorney of his client for the record, and he said secretly, that he had inspected it and the judgment was reversed.]
Two other exceptions were taken to the same matter.
A. and B. were bound to C. and C. promised B. that if he would procure a legal process, in a corporation, so that might arrest him on the bond, that then he would dischange B. and he alledges that he arrested him in a corporative, and shews that it was by stannery-process, &c. It was said it is no good consideration; for he does not shew what process, nor that it was a legal process.
Hyde, C. J. and Jones, J.
As to the first it was well, for the plaintiff might, if he chose, have the benefit of it. As to the second, it is immaterial whether the process be legal or not, provided it be taken upon it. Noy 96. 2 Rolls 623. Jones 371. 2 Cr. 307. 1 Bulstr. 156. 2 Roll. 622.